DETAILED ACTION
This Office Action is in response to RCE filed December 17, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6-9 and 21-23 are objected to because of the following informalities:
On lines 10 and 18 of claim 1, “formed of” or “made of” should be inserted before “titanium nitride (TiN)”.
On lines 10 and 19 of claim 1, “combination” should be replaced with “combination thereof”.
On lines 25-26 of claim 1, one of the two repetitive phrases “conformally depositing a layer of electrolyte material in contact with the layer of channel material” in the limitation “conformally depositing a layer of electrolyte material in contact with the layer of channel material, conformally depositing a layer of electrolyte material in contact with the layer of channel material” should be deleted.
On line 28 of claim 1, “oxygen ion which is” should be replaced with “oxygen ion, which is” to avoid confusion on which ion the phrase “which is intercalated … of channel material” recited on lines 28-29 modifies, because as currently claimed, only the oxygen ion is intercalated in the tungsten trioxide of the layer of channel material.
In claims 6-9, 21 and 22, “silicon nitride (SiN)” should be replaced with “formed of silicon nitride (SiN)” or “made of silicon nitride (SiN)”, and “silicon dioxide (SiO2)” should be replaced with “formed of silicon dioxide (SiO2)” or “made of silicon dioxide (SiO2)”.

On lines 1-2 of claim 23, “the first ionic layer, the second ionic layer, or both individually has a thickness” should be replaced with “the first ionic layer or the second ionic layer has a thickness, or both of the first ionic layer and the second ionic layer individually have a thickness”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 from which claim 3 depends already recites “a tungsten trioxide (WO3) of the layer of channel material” on lines 28-29.  Applicants 

Allowable Subject Matter
Claims 1, 2, 4, 6-9 and 21-27 are allowed, because Wicklein et al. (US 10,109,680) do not disclose the limitations of the steps of forming the first and second row of horizontal electrodes recited on lines 7-10 and 15-19 of claim 1.

Response to Arguments
Applicants’ arguments, see REMARKS, filed December 17, 2020, with respect to claim 1 have been fully considered and are persuasive.  The 35 USC 112(a) and (b) rejections of previously presented claim 1 have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        April 28, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815